Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated August 29, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency reducing petitioner’s grant of public assistance. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The State commissioner’s determination as to petitioner’s willful withholding of information is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Damiani, J. P., Laser, Mangano and Cohalan, JJ., concur.